Citation Nr: 1222681	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-38 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to an effective date prior to May 1, 1997, for the grant of service connection for peripheral neuropathy of the upper and lower extremities, for retroactive benefit purposes.  



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran had approximately 20 years of active duty service ending with his retirement in August 1969.  The Veteran died in October 2003.  The appellant is seeking retroactive benefits as the Veteran's child.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in August 2011.  A review of the record shows that the RO has complied with all remand instructions by providing adequate Veterans Claims Assistance Act of 2000 (VCAA) notice and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  A special review of the claims file was conducted in November 2006 and service connection was granted for diabetes mellitus, type II, effective July 29, 1991, and for peripheral neuropathy of the upper and lower extremities as secondary to the diabetes, effective May 1, 1997, both for retroactive benefit purposes.  

2.  It was ascertainable as of September 30, 1996, that service connection was warranted for peripheral neuropathy of the upper and lower extremities as secondary to diabetes mellitus.  



CONCLUSION OF LAW

The criteria for an effective date of September 30, 1996, but no earlier, for the grant of service connection for peripheral neuropathy of the upper and lower extremities, for retroactive benefit purposes, have been met.  38 U.S.C.A. §§ 5110, 5111 (West 2002); 38 C.F.R. §§ 3.114, 3.400(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  August 2011 notification complied with Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service and VA treatment records and assisted the appellant in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.  

Laws and Regulations

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in a current disability was incurred in active service, or if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, disability which is proximately due to the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if compensation is awarded pursuant to a liberalizing law or VA issue, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  Further, to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law and continuously thereafter to the date of claim or administrative determination or entitlement.  38 C.F.R. § 3.114(a).  

For purposes of this case, the Board also notes that following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for awards for compensation for certain diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002) (Nehmer III) (now codified at 38 C.F.R. § 3.816).  

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

In this case, in November 2006, the RO undertook a special review of the Veteran's claims file under Nehmer.  Based on this review, the RO granted service connection for diabetes mellitus, type II, effective July 29, 1991, and granted service connection for peripheral neuropathy of the upper and lower extremities as secondary to the Veteran's service-connected diabetes, effective May 1, 1997, for retroactive benefit purposes as the Veteran had died in October 2003.  The appellant is seeking an effective date prior to May 1, 1997, for the grant of service connection for peripheral neuropathy of the upper and lower extremities, for retroactive benefit purposes.  

Turning to the evidence, review of the claims file reveals a November 1995 VA Agent Orange examination that found a normal neurological examination.  

Subsequent VA treatment records include a September 30, 1996, report that noted the Veteran was on insulin to treat his diabetes mellitus.  The Veteran reported that he had occasional tingling in his hands and feet.  

On May 1, 1997 VA general examination, neurologic examination revealed significant decreased vibratory sensation in the bilateral legs, right greater than left, and decreased vibratory sensation of the lateral wrists.  The diagnoses included peripheral neuropathy of the feet, right greater than left.  

The RO denied the claim on the basis that the evidence did not show that the Veteran had been diagnosed with peripheral neuropathy prior to May 1, 1997.  However, the Board believes that the peripheral neuropathy was arguably first manifested (although not diagnosed) on September 30, 1996.  Therefore, the Board finds that the appellant is entitled to an effective date of September 30, 1996, for retroactive benefit purposes, for the grant of service connection for peripheral neuropathy of the upper and lower extremities.  Although the medical evidence regarding the onset of peripheral neuropathy of the upper and lower extremities is not entirely clear as to an exact date, the Board finds that there is at least a reasonable doubt that the Veteran had peripheral neuropathy of the upper and lower extremities as of September 30, 1996, as reflected in the Veteran's complaints of tingling in his hands and feet, and subsequently confirmed on May 1997 VA examination.  Since the peripheral neuropathy is part of (i.e., secondary to) the Veteran's diabetes mellitus, and since the RO granted service connection for diabetes mellitus effective July 1991 under Nehmer, application of 38 C.F.R. § 3.400 calls for assignment of an effective date of September 30, 1996, but no earlier, for the grant of service connection for peripheral neuropathy of the upper and lower extremities.  

However, the Board finds that the appellant is not entitled to an effective date earlier than September 30, 1996 for the grant of service connection for peripheral neuropathy of the upper and lower extremities.  There is no evidence indicating or suggesting such disability existed prior to September 30, 1996.  In fact, on November 1995 VA Agent Orange examination, neurological examination was normal.  This supports a finding that there were no manifestations of peripheral neuropathy ascertainable as of that date.  There is otherwise no persuasive competent evidence showing peripheral neuropathy prior to September 30, 1996.  



ORDER

An effective date of September 30, 1996, but no earlier, is warranted for service connection for peripheral neuropathy of the upper and lower extremities, for retroactive benefit purposes.  To this extent, the appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


